NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 15 January 2021 has been entered. 
Allowable Subject Matter
Claims 1, 6, 7, 11 and 20–37 are allowed. Claims 1, 11, 28 and 32 are independent. New claims 28 and 32 are method versions of claims 1 and 11, respectively. Claims 6, 7, 20–22, 23–27, 29–31 and 33–37 depend on one of claims 1, 11, 28 and 32.
Claim 1 is drawn to “an apparatus.” The following table includes the language of the claim for reference purposes.
Claim 1
1. An apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
receive at least one audio signal; 
, obtain at least one directional energy ratio, at least one diffuse a remainder energy ratio based on directional, diffuse and remainder portions of the received at least one audio signal, 
determine at least one signal energy of the at least one frequency band;
determine energy weights for the directional and diffuse portions, for the at least one frequency band, based on the obtained at least one directional energy ratio, the at least one diffuse energy ratio and the determined at least one signal energy of the at least one frequency band; and
form directional and diffuse streams, associated with the at least one audio signal, by distributing the remainder portion into at least one of directional and diffuse portions using the determined energy weights and the obtained energy ratios


Table 1
The previous Office actions include obviousness rejections that demonstrate the obviousness of creating a spatial audio decoder that receives direct, diffuse and remainder energy ratios in order to decode a spatially-coded audio signal. For example, the Wang reference describes a decoder 100 that decomposes an audio signal into direct and diffuse signals. Wang’s decoder additionally extracts a residual signal from the direct signal by extracting an object and a residual from the direct signal. The Vilkamo reference teaches and suggests the use of the claimed ratios in mediating Wang’s extraction processes. What is not taught or suggested by the cited prior art is the determination of energy weights based on “the obtained at least one directional energy ratio, the at least one diffuse energy ratio and the determined at least one signal energy of the at least one frequency band.” Rather, Vilkamo uses the ratios in a more direct manner to extract 
Claim 11 is drawn to “an apparatus.” The following table includes the language of the claim for reference purposes.
Claim 11
11. (Currently Amended) An apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
receive at least one audio signal;
for the at least one audio signal over at least one frequency band, obtain at least one directional energy ratio, at least one diffuse energy ratio and a remainder energy ratio based on directional, diffuse and remainder portions of the received at least one audio signal, wherein said energy ratios are configured to, at least partially, form directional and diffuse sound streams associated with the at least one audio signal;
prepare a combined energy ratio, for the at least one frequency band, wherein the remainder energy ratio is combined with one of the at least one directional energy ratio or the at least one diffuse energy ratio to form a combined energy ratio; and
provide the at least one audio signal and the combined energy ratio to form said directional and diffuse sound streams, depending on the combined energy ratio


Table 2
The previous Office actions include obviousness rejections that demonstrate the obviousness of creating a spatial audio decoder that receives direct, diffuse and remainder energy ratios in order to decode a spatially-coded audio signal. For example, the Wang reference describes a decoder 100 that decomposes an audio signal into direct and diffuse signals. Wang’s decoder additionally extracts a residual signal from the direct signal by extracting an object and a residual from the direct signal. The Vilkamo reference teaches and suggests transmitting (as metadata along with an audio signal) and using the claimed ratios in mediating Wang’s extraction processes. What is not taught or suggested by the cited prior art is the preparation of “a combined energy ratio, for the at least one frequency band, wherein the remainder energy ratio is combined with one of the at least one directional energy ratio or the at least one diffuse energy ratio to form a combined energy ratio.” Rather, the Wang reference performs direct/diffuse extraction prior to residual extraction. There is no opportunity in Wang to create a combined energy ratio that includes a remainder energy ratio that is combined with either a direction energy ratio or a diffuse energy ratio. For the foregoing reasons, claims 11 and 32, and their dependents, are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

4/2/2021